Title: 28th.
From: Adams, John Quincy
To: 


       Paris in the Evening. French Theatre. Iphigenie en Aulide, of Racine, and l’Aveugle Clairvoyant. Though the tragedy is perhaps the best that is acted upon the Theatre, and though they had last night several of the best players, to act it, the House was not half full. Such is the present taste in this Kingdom. Brizards in Agamemnon is not I think so good as in some other parts: though it is a very disagreeable Character to support. De la Rive, in Archilles is excellent. Mlle. Saintval in Iphigenia, Mlle. Raucourt in Clytemnestra, and Mlle. Thenard in Eriphile, are good. Fleury in the small piece was, admirable. When we returned, found 3. Letters, for me. W. Warren. C. Storer. Mr. Dumas.
      